UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4308


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONALD RAYFIELD HICKLIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:17-cr-00173-MOC-DCK-1)


Submitted: May 17, 2021                                            Decided: June 3, 2021


Before KING, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey W. Gillette, GILLETTE LAW FIRM, PLLC, Franklin, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Rayfield Hicklin pled guilty pursuant to a plea agreement to possession of

firearms in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c).

The district court sentenced Hicklin to 60 months’ imprisonment and 5 years of supervised

release. On appeal, Hicklin’s attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious issues for appeal, but raising as

issues for review whether trial counsel rendered ineffective assistance and whether the

supervised release term is unreasonable. Although notified of his right to do so, Hicklin

did not file a pro se supplemental brief. The Government did not file a response brief and

does not seek enforcement of the appeal waiver in Hicklin’s plea agreement. * We affirm.

       Counsel questions whether trial counsel rendered ineffective assistance in failing to

file a motion to suppress evidence gathered as a result of the stop and search of Hicklin’s

vehicle and in failing to explain to Hicklin the effects of other potential guilty pleas or trial

outcomes. We typically will not hear a claim of ineffective assistance of counsel made on

direct appeal, United States v. Maynes, 880 F.3d 110, 113 n.1 (4th Cir. 2018), “[u]nless an

attorney’s ineffectiveness conclusively appears on the face of the record,” United States v.

Faulls, 821 F.3d 502, 507 (4th Cir. 2016). To demonstrate ineffective assistance of trial

counsel, Hicklin must satisfy the two-part test set out in Strickland v. Washington, 466 U.S.



       *
        Because the Government fails to assert the appeal waiver as a bar to this appeal,
we may consider the issues raised by counsel and conduct an independent review of the
record pursuant to Anders. See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir
2007).

                                               2
668 (1984). He “must show that counsel’s performance was [constitutionally] deficient”

and “that the deficient performance prejudiced the defense.” Id. at 687. After review, we

conclude that ineffective assistance by trial counsel does not conclusively appear on the

face of the record. Such claims “should be raised, if at all, in a 28 U.S.C. § 2255 motion.”

Faulls, 821 F.3d at 508. We therefore decline to address these claims at this juncture.

       Turning to the reasonableness of Hicklin’s five-year term of supervised release, as

Anders counsel concedes, this issue was not raised before the district court. “When a

criminal defendant presents a sentencing issue that was not properly preserved in the

district court, we review the issue for plain error only.” United States v. Aplicano-Oyuela,

792 F.3d 416, 422 (4th Cir. 2015). “To satisfy plain error review, the defendant must

establish that: (1) there is a sentencing error; (2) the error is plain; and (3) the error affects

his substantial rights.” Id.

       We review a defendant’s sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review

entails consideration of both the procedural and substantive reasonableness of the sentence.

Id. at 51. In assessing procedural reasonableness, we consider whether the district court

properly calculated the defendant’s advisory Sentencing Guidelines range, gave the parties

an opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

factors, and sufficiently explained the selected sentence. Id. at 49-51. If a sentence is free

of “significant procedural error,” then we review it for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.” Id. at 51. “Any sentence that is

within or below a properly calculated Guidelines range is presumptively reasonable.”

                                                3
United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a presumption can

only be rebutted by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” Id.

       As Anders counsel recognizes, Hicklin’s conviction was a Class A felony, and, thus,

the authorized term of supervised release that could be imposed as part of his sentence for

this offense is not more than five years. 18 U.S.C. §§ 3559(a)(1), 3583(b)(1). The district

court properly calculated Hicklin’s supervised release Guidelines range at two to five years.

See U.S. Sentencing Guidelines Manual §§ 5D1.1(a)(2), 5D1.2(a)(1) (2018). After hearing

argument from the parties and allocution from Hicklin, the district court relied on proper

18 U.S.C. § 3553(a) factors in imposing the five-year term, explaining that it was warranted

in light of Hicklin’s criminal history and the need for the sentence imposed to provide

effective correctional treatment. See 18 U.S.C. §§ 3553(a)(1), (2)(D), 3583(c). Hicklin

proffers no argument suggesting that the within-Guidelines supervised release term was

unreasonable when measured against the § 3553(a) factors. He fails to establish procedural

or substantive unreasonableness in his five-year term of supervised release and thus fails

to show plain error. See Aplicano-Oyuela, 792 F.3d at 425-26.

       In accordance with Anders, we also have reviewed the remainder of the record and

have found no meritorious issues for appeal. We therefore affirm the criminal judgment.

This court requires that counsel inform Hicklin, in writing, of the right to petition the

Supreme Court of the United States for further review. If Hicklin requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may



                                             4
move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Hicklin.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                             5